NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

            IN RE: LAWNIE H. TAYLOR,
                       Appellant
                ______________________

                       2015-1582
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 13/067,574.
                  ______________________

               Decided: November 6, 2015
                ______________________

   LAWNIE H. TAYLOR, Germantown, MD, pro se.

    THOMAS W. KRAUSE, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA, for
appellee Michelle K. Lee. Also represented by KRISTI L. R.
SAWERT, FRANCES LYNCH.
                 ______________________

   Before O’MALLEY and TARANTO, Circuit Judges, and
                STARK, District Judge. 1



   1  The Honorable Leonard P. Stark, Chief District
Judge, United States District Court for the District of
Delaware, sitting by designation.
2                                             IN RE: TAYLOR




PER CURIAM.
    Lawnie Taylor filed an application with the Patent
and Trademark Office to reissue his patent with altered
claims broader than his original claims. The patent
examiner and the Patent Trial and Appeal Board each
concluded that the proposed claims were anticipated by
prior art and so rejected his application. We affirm.
                       BACKGROUND
    Mr. Taylor owns U.S. Patent No. 7,582,597. The pa-
tent claims address products (or methods for modifying
them) that contain a hypochlorite salt, such as NaOCl,
commonly known as “bleach,” and an alkali metal hydrox-
ide, such as sodium hydroxide, NaOH. It claims certain
mixtures of those two components based on the ratio of
their concentrations in the solution measured by weight.
     Within two years of receiving his patent, Mr. Taylor
applied to the PTO for a broadening reissue under 35
U.S.C. § 251. He sought to broaden his original claims by
changing the closed “consists of” transitional language to
the open “comprises” language, thus covering solutions
containing other elements in addition to the two originally
covered. He also added a claim reference to the “weight
concentration ratio” correlating to how damaging the
resulting solution is to fabrics. And he changed some
claimed weight concentration ratios (of the bleach over
the hydroxide), as in representative claims 1 and 19,
which originally required a ratio of at least 1:12.5 and, in
the reissue claim, specified a ratio of between 1:30 and
1:1.
    Claim 19, which is representative, claims:
         An aqueous hypochlorite salt bleach product
    for cleaning a soft fabric article:
         the solution of said product formulated with a
    weight concentration ratio of alkali-metal hydrox-
    ide over alkali-metal hypochlorite-salt,
IN RE: TAYLOR                                              3



       said weight concentration ratio correlating to
   the quality of fabric safety of the product solution
   selected within the range of damaging to abated
   damage to cotton-safe,
       wherein the product solution comprises,
       (a) an effective amount of hypochlorite salt, for
   cleaning a soft fabric article[,]
       (b) a quantity of alkali-metal hydroxide as de-
   termined by (a) and (c),
       (c) the weight concentration ratio 1:30 to 1:1[.]
    A patent examiner rejected the claims at issue here.
The Board affirmed. It found anticipation of claim 19
(and hence all other claims at issue) by each of three
different prior-art references, agreeing with the determi-
nations of the examiner.
    Taylor filed a timely appeal under 35 U.S.C. § 141(a).
This court has jurisdiction under 28 U.S.C.
§ 1295(a)(4)(A).
                       DISCUSSION
    Anticipation requires that all elements of the claim,
as arranged in the claim, be found explicitly or inherently
in a single prior-art reference, and anticipation presents a
question of fact. In re Schreiber, 128 F.3d 1473, 1477
(Fed. Cir. 1997). We affirm the Board’s factual findings if
they are supported by substantial evidence, i.e., “such
relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” In re Jolley, 308 F.3d
1317, 1320 (Fed. Cir. 2002) (internal quotations omitted).
Here, we hold, the Board’s findings of anticipation by each
of Scialla, Agostini, and Grande (the prior-art patents)
were supported by substantial evidence.
    For example, Scialla (U.S. Patent No. 6,120,555) dis-
closes a bleaching product “suitable for the bleaching of
different types of fabrics including natural fabrics,” such
as “cotton.” ’555 patent, col. 1, lines 61–64. The product
4                                             IN RE: TAYLOR




includes an alkali-metal hydroxide (such as NaOH) and
an alkali-metal hypochlorite salt (such as bleach). Id. col.
5, lines 39–47; col. 3, lines 58–62. One example shows a
solution of which 1.4 percent (by weight) is NaOH and 2.5
percent (by weight) is bleach. Id. col. 8, lines 16–25. The
ratio of those weight concentrations (1.4% divided by
2.5%) is 0.56, which is 1:1.79—a ratio between 1:1 and
1:30. Scialla thus teaches a product that meets all the
requirements for the product claimed in Mr. Taylor’s
claim 19. So do Agostini and Grande, teaching weight
concentrations that arithmetically give ratios of 1:1.79
and 1:2.92, as well as the required safety for fabrics such
as cotton. See U.S. Patent No. 6,416,687, col. 10, lines 19-
43; U.S. Patent No. 6,448,215, col. 19, lines 40-67.
    Each of those prior-art patents anticipates. “[W]hen,
as by a recitation of ranges or otherwise, a claim covers
several compositions, the claim is ‘anticipated’ if one of
them is in the prior art.” Titanium Metals Corp. of Am. v.
Banner, 778 F.2d 775, 778 (Fed. Cir. 1985). Mr. Taylor’s
claim 19 covers compositions disclosed by each of Scialla,
Agostini, and Grande.
    Because claim 19 claims a product, a prior-art product
that has the claimed defining characteristics falls within
the claim. Here, nothing material to anticipation is added
by the “correlating” aspect of the claim element: “weight
concentration ratio correlating to the quality of fabric
safety of the product solution selected with the range of
damaging to abated damage to cotton-safe.” That aspect
does no more than assert that there is some association
between a chemical feature and a performance property of
the claimed product, but the association does not alter
what the product is or even does. If the product is old,
such a newly discovered fact about the association be-
tween its components or functions does not remove it from
the domain of prior-art products. See Atlas Powder Co. v.
Ireco, Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he
discovery of a previously unappreciated property of a prior
IN RE: TAYLOR                                              5



art composition, or of a scientific explanation for the prior
art’s functioning, does not render the old composition
patentably new to the discoverer.”).
                       CONCLUSION
    For the foregoing reasons, we affirm the decision of
the Patent Trial and Appeal Board.
                       AFFIRMED